10/21/2015                                                                            TDCJ Offender Details
                                                                                                                     ~,2-et1-D0
                                                                                                    [[I TDCJ Home   EJI New Offender Search




   Offender Information Details
   IRetull) to Search li~t I

   SID Number:                                                                  03314441

   TDCJ Number:                                                                 01836658

   Name:                                                                        DANIELS,RAYMOND                                               •
   Race:                                                                        8

   Gender:                                                                      M

   DOB:                                                                         1965-05-02

   Maximum Sentence Date:                                                       2024-06-17

   Current Facility:                                                            SANDERS ESTES

   Projected Release Date:                                                      2017-06-02

   Parole Eligibility Date:                                                     2013-11-04

   Offender Visitation Eligible:                                                YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                   Offender is not scheduled for release at
                                                                             this time.

   Scheduled Release Type:                                                   Will be determined when release date is
                                                                             scheduled.

   Scheduled Release                                                         Will be determined when release date is
   Location:                                                                 scheduled.


                   . 'c':'-, .                 ..   .'
   :·_ .,.Pa·role Review Information
    ,·    -.   :                                         -



   Offense History:
         Offense                                                          Sentence              C   t C   N · Sentence (YY-
                                        Offens~                             Date                 oun y ase o.   MM-DD)
          Date
                             I                                        I                     I          I       I
http://offender. tdcj .state. tx.us/OffenderSearch/offenderD etai l.acti on?si d=03314441                                                     1/2